HEDRICK, Judge.
The one assignment of error brought forward and argued in defendants’ brief is that the court erred in not allowing defendants’ motions for mistrial made when a State’s witness, on rebuttal, testified that Sandy Bryant, Donnie Bryant’s wife, gave him a silver dollar, subsequently identified by Mr. Farr as being part of the stolen property. This assignment of error has no merit. Defendants have failed to show the court abused its discretion in denying the motion.
The defendants had a fair trial free from prejudicial error.
No error.
Judges Vaughn and Gkaham concur.